   Case 2:17-cr-00337-MHT-SRW Document 177 Filed 06/04/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )      CRIMINAL ACTION NO.
     v.                            )         2:17cr337-MHT
                                   )              (WO)
GILBERTO SANCHEZ                   )

                                ORDER

    Upon consideration of defendant Gilberto Sanchez’s

motion for compassionate release (doc. no. 168) and the

related    briefing,       it    is     ORDERED     that     defendant

Sanchez’s motion for compassionate release is denied

without prejudice.

    As an initial matter, the court lacks authority

under the CARES Act to order the Bureau of Prisons to

place him on home confinement.              The BOP has the sole

authority to do so under the Act.                   See de Jesus v.

Woods,    No.   2:19-CV-121-WHA,        2019   WL   3326199,     at     *4

(M.D. Ala. June 21, 2019), report and recommendation

adopted,   No.    2:19-CV-121-WHA,        2019    WL   3323736    (M.D.

Ala. July 24, 2019).         Thus, to the extent Sanchez asks

the court to order the BOP to place him on confinement,
   Case 2:17-cr-00337-MHT-SRW Document 177 Filed 06/04/20 Page 2 of 4



the court cannot grant the requested relief.

    Sanchez also seeks compassionate release pursuant

to 18 U.S.C. § 3582(c)(1), which authorizes a court to

modify a term of imprisonment in only certain limited

circumstances.      As relevant here, it states:

    “[T]he court, upon motion of the Director of the
    Bureau of Prisons, or upon motion of the defendant
    after the defendant has fully exhausted all
    administrative rights to appeal a failure of the
    Bureau of Prisons to bring a motion on the
    defendant's behalf or the lapse of 30 days from the
    receipt of such a request by the warden of the
    defendant's facility, whichever is earlier, may
    reduce the term of imprisonment (and may impose a
    term of probation or supervised release with or
    without conditions that does not exceed the
    unserved   portion   of   the   original  term   of
    imprisonment), after considering the factors set
    forth in section 3553(a) to the extent that they
    are applicable, if it finds that—

          (i)   extraordinary   and  compelling                  reasons
          warrant such a reduction; ...

    and that such a reduction is consistent                          with
    applicable   policy   statements issued by                        the
    Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

    Having    considered      the       factors   set    forth    in     18

U.S.C.   § 3553(a),     the    court      finds   that     Sanchez      has

failed   to    show    that    “extraordinary        and    compelling

                                    2
      Case 2:17-cr-00337-MHT-SRW Document 177 Filed 06/04/20 Page 3 of 4



reasons warrant” a reduction of his sentence at this

time. 18 U.S.C. § 3582(c)(1)(A).                       First, while Sanchez

has     health      conditions      that         make       him     particularly

susceptible to complications from COVID-19, the prison

where he is incarcerated has had only two cases of

COVID-19       in   staff     members,      and       none    so     far    in    the

inmate population.            Second, there is no evidence in the

record that the prison is unable to meet his medical

needs.        See 18 U.S.C. § 3553(a)(2)(D).                      Third, Sanchez

committed a serious crime--running a “pill mill”--and

has served only a small percentage of his 145-month

sentence--a         sentence     which      the       court       reached    after

rejecting       a   plea      agreement         for    a     lesser     sentence.

Balancing       these       factors,       the        court    finds       that     a

sentence reduction is not warranted at this time.

       That    said,    the    court       is    concerned         by   Sanchez’s

claims that the FPC Montgomery facility is not living

up to its claims regarding frequently sanitizing inmate

living      areas,     that     inmates         do    not     have      access    to

sanitizing products, and that multiple staff are not


                                       3
   Case 2:17-cr-00337-MHT-SRW Document 177 Filed 06/04/20 Page 4 of 4



wearing   masks    while    interacting      with    others     in      the

facility--a particularly reckless and dangerous choice,

if true, as it is the staff who are most likely to

introduce COVID-19 to the facility.                  The court also

recognizes that Sanchez’s health conditions could put

him at risk of serious complications should he become

infected with COVID-19.            Thus, the court denies his

motion without prejudice.

    DONE, this the 4th day of June, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   4
